Citation Nr: 1703927	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for renal cyst.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cyst behind right ear.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

4.  Entitlement to a rating in excess of 30 percent for service-connected chloracne.

5.  Entitlement to a compensable rating for service-connected chloracne prior to October 16, 2012, and to a rating in excess of 30 percent thereafter.

6.  Entitlement to an effective date earlier than September 25, 2007, for the establishment of service connection for chloracne.



REPRESENTATION

Appellant represented by:	John C. Chowning, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to February 1972, which included service in the Republic of Vietnam from December 1970 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of this hearing is of record.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the diabetes mellitus claim.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the underlying service connection claim; as well as for his renal cyst and chloracne claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection was previously denied for cyst behind right ear and diabetes mellitus by a July 2005 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

2.  Although the evidence received since the last prior denial of service connection for cyst behind right ear was not previously submitted to agency decisionmakers, it is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

3.  The evidence received since the last prior denial of service connection for diabetes mellitus was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received to reopen the claim of entitlement to service connection for cyst behind right ear, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for diabetes mellitus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in this case, it does not appear the Veteran has identified any deficiency with respect to the notice and assistance he has been provided with this case, to include how his August 2016 hearing was conducted.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The record also reflects the Veteran had active service in the Republic of Vietnam and was presumptively exposed to herbicide agents at that time.  38 U.S.C.A. § 1116.  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.  Pursuant to 38 C.F.R. § 3.309(e), if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases such as type II diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied

Service connection was previously denied for cyst behind right ear and diabetes mellitus by a July 2005 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Further, new and material evidence pertinent to these issues was not physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Consequently, these denials are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the prior denial in July 2005 includes statements from the Veteran, his service treatment records, and post-service medical records dated through 2004.  

The Veteran essentially contended that he had a cyst behind the ear and diabetes due to in-service Agent Orange/herbicide exposure.  However, neither the Veteran's service treatment records or the post-service medical records then on file showed he had either of these claimed disabilities.  Granted, private medical records, including those dated October 2004, showed skin problems such as seborrheic keratosis of the upper back and a pigmented lesion of the middle back; but it did not show he had a cyst behind the right ear.  The July 2005 rating decision denied both claims, in essence, based upon no current disability.

The evidence added to the record since the prior denial of July 2005 includes additional statements from the Veteran, his testimony at the August 2016 hearing, as well as additional post-service medical records.

The Board acknowledges that the evidence is "new" to the extent it was not previously of record.  Further, in his statements and hearing testimony the Veteran provided additional details regarding the nature and history of his claimed cyst behind the right ear.  In pertinent part, he testified that he had recurrent skin problems, including the right ear cyst, and that such was removed in the 1980s.  See Transcript pp. 12-13.  Moreover, additional private medical records from the 1980s confirm this account, as does an April 2012 private medical statement from a Dr. K.  Nevertheless, the Board must find that this evidence is cumulative and redundant of that which was previously of record as it demonstrates this condition was removed in the 1980s, years prior to the original claim that was denied in July 2005.  The Board also notes that the evidence of record, including Dr. K's April 2012 statement, indicates the right ear cyst which was removed was due to the already service-connected chloracne.  In other words, the evidence then and now indicates the Veteran has not had a separate and distinct disability manifested by a right ear cyst during the pendency of his claims for which service connection may be established.  

In view of the foregoing, the Board must find that even though the evidence received since the last prior denial of service connection for cyst behind right ear was not previously submitted to agency decisionmakers, it is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has not been received to reopen this claim in accord with 38 C.F.R. § 3.156(b).  As new and material evidence sufficient to reopen the previously denied claim, the Board does not have jurisdiction to consider the merits of the underlying service connection claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board also notes that even if it were to find new and material evidence had been received, the underlying service connection claim would still be denied as the record does not shows a current disability related to a right ear cyst that is separate and distinct from the already service-connected chloracne.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).

With respect to the diabetes mellitus claim, the Board notes that in the aforementioned April 2012 statement Dr. K reports the Veteran has developed type II diabetes mellitus.  As such, there is competent medical evidence which goes to the basis for the prior denial.  Moreover, the evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that the evidence received since the last prior denial of service connection for diabetes mellitus was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's diabetes mellitus claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence received to reopen the previously denied claim is true without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required for resolution of the Veteran's claim of service connection for diabetes mellitus.


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for cyst behind right ear, the benefit sought on appeal is denied.  

New and material evidence having been received to reopen the claim of entitlement to service connection for diabetes mellitus, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

Initially, the Board finds that a remand is required to accord the Veteran a Statement of the Case (SOC) regarding his chloracne claims.  The record reflects that service connection was established for chloracne by a September 2012 rating decision, and an initial noncompensable (zero percent) rating was assigned effective September 25, 2007.  The Veteran submitted a timely Notice of Disagreement (NOD) to the rating assigned by that decision contending there was evidence consistent with the criteria for a 30 percent rating.  Thereafter, an April 2015 rating decision assigned a 30 percent, effective October 16, 2012.  That decision stated it was considered a full grant of the benefits sought on appeal as the Veteran had limited his claim to a 30 percent rating.  However, it does not appear he actually stated the assignment of such a rating would satisfy his appeal.  In fact, it was indicated at the August 2016 hearing he was seeking a rating in excess of 30 percent.  Moreover, he submitted an NOD in June 2015 contending he was entitled to an earlier effective date for the assignment of the 30 percent rating; and provided testimony to that effect at the August 2016 hearing.  Further, the June 2015 NOD and subsequent hearing testimony indicates he is also seeking an earlier effective date for the establishment of service connection for the chloracne.

A review of the record available for the Board's review does not reflect an SOC has been promulgated on any of the aforementioned chloracne claims.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

With respect to the diabetes mellitus claim, the Board notes that despite Dr. K's April 2012 statement a subsequent July 2012 VA examination found that the Veteran did not meet the criteria for a diagnosis of diabetes.  Further, it was noted the Veteran reported at this examination he did not have a history of diabetes and had never been diagnosed with diabetes.  He continued to indicate at the August 2016 hearing that while he has hyperglycemia, he was not diagnosed with diabetes.  However, he also indicated at that hearing that his physician informed him he was borderline for diabetes.  See Transcript pp. 13-14.  Consequently, it appears he may have developed type II diabetes mellitus since the time of the July 2012 VA examination.

The Board also notes, in regard to the claim of service connection for kidney/renal cysts, that this is not one of the conditions presumptively associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  However, this does not preclude the Veteran from establishing service connection secondary to herbicide exposure with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Here, the record includes private medical statements dated in October 2007 and March 2010 from Dr. B, who appears to be the Veteran's treating physician, which relates the condition to in-service Agent Orange exposure.  Nevertheless, these statements and other medical records reflect the Veteran has other complications of the kidneys besides cysts.  The Veteran has also indicated that his kidney problems may be due to the claimed diabetes.  Consequently, the actual nature and etiology of this disability is not clear from the evidence of record.

In view of the foregoing, the Board finds that competent medical evidence is required to clarify whether the Veteran does have type II diabetes mellitus, as well the exact nature and etiology of his claimed kidney condition.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with a Statement of the Case as to the issues of entitlement to an initial compensable rating prior to October 16, 2012, for chloracne; a rating in excess of 30 percent for chloracne; and an effective date earlier than September 25, 2007, for the establishment of service connection for chloracne.  The Veteran should be advised of the time period in which to perfect an appeal as to these claims.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed diabetes and kidney condition since July 2012.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service diabetes and kidney symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to clarify the nature of his claimed diabetes and kidney conditions.  The claims folder should be made available to the examiner(s) for review before the examination(s).

The respective examiner should specifically state whether the Veteran has type II diabetes mellitus.

For any chronic kidney disability found to be present, the respective examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service, to include the presumptive exposure to herbicide agents therein.  This decision should reflect consideration of the supporting private medical statements from Dr. B.

In addition, if the Veteran is found to have type II diabetes mellitus, the examiner should express an opinion as to whether it is at least as likely as not any current kidney disability was caused or aggravated by the diabetes.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the diabetes and kidney claims on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2015, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


